Citation Nr: 0300948	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  01-07 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a 
vaginal hysterectomy.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from October 1979 to June 
1980 and from August 1981 to May 1988.

This appeal to the Board of Veterans' Appeals (Board) 
arises from an October 1999 rating decision of a regional 
office (RO) of the Department of Veterans Affairs (VA).  
The RO, in part, denied service connection for residuals 
of a vaginal hysterectomy and a disability manifested by 
chronic urinary tract infections.  In her notice of 
disagreement received in October 2000, the veteran took 
issue with the denials of service connection for 
hysterectomy residuals and chronic urinary tract 
infections.  In December 2000, the RO informed the veteran 
that her claim would be reviewed under the VCAA.  In her 
September 2001 substantive appeal the veteran limited her 
appeal to the issue of entitlement to service connection 
for residuals of vaginal hysterectomy.  According, she did 
not perfect an appeal as to the issue of service 
connection for chronic urinary tract infections.  


FINDING OF FACT

Residuals of a hysterectomy are unrelated to the veteran's 
active duty service.  


CONCLUSION OF LAW

Residuals of a vaginal hysterectomy were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1131, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

A review of the available service medical records does not 
reveal that the appellant underwent a hysterectomy while 
on active duty.  They do reveal that she was hospitalized 
in April 1985.  At that time it was noted that she had an 
abnormal Pap smear in 1984, with mild dysplasia.  She had 
cryosurgery in 1984.  A repeat Pap smear in December 1984 
was Class I.  She was complaining of post-coital bleeding.  
A repeat Pap smear showed inflammation.  Colposcopy and 
biopsy in March 1985 showed moderate koilocytotic atypia.  
She was advised to undergo a cervical cone biopsy and 
endocervical curettage.  The primary diagnosis was 
moderate cervical squamous dysplasia, status post 
cryosurgery. 

In February 1988, the veteran complained of break-though 
menstrual bleeding.  Colposcopy in March 1988 revealed no 
significant lesions.  An endocervical biopsy provided 
cellular evidence of condyloma, but not all criteria for 
mild dysplasia were present.  A pathology report indicated 
severe inflammation with mild inflammatory atypia.  No 
dysplasia was present.  

At separation from active duty in May 1988 the veteran 
reported a history of treatment for an unspecified "female 
disorder," as well as a change in her menstrual pattern.  
A physician's summary of the veteran's medical status 
indicated that she had a history of early cervical 
dysplasia.  

Associated with the record are reports of the veteran's 
postservice treatment at service department medical 
facilities.  (At this time the appellant was the dependent 
wife of an active duty service member.)  These medical 
records, dated from June 1988 to January 1992, reflect 
that the veteran was treated for gynecological problems, 
including hypermenorrhea and vaginitis.  In June 1988, a 
pathology report revealed persistent inflammation and 
atypical endocervical cells.  An August 1988 cytology 
report revealed no abnormality; no endocervical cells were 
present.  

Numerous reports of private medical treatment dated from 
1986 to 2001, have been added to the record in support of 
the veteran's claim.  They reflect medical care for 
several conditions, including dysmenorrhea and 
menorrhagia. 

Private medical records include reports from Emerson 
Hospital showing normal fetal sonography in May 1987.  
Reports from Leominster Hospital show that the veteran, in 
May 1989, underwent a post-partem tubal ligation.  A 
fractional dilatation and curettage was performed in March 
1991.  The diagnosis was menorrhagia.  

In September 1995, a colposcopic examination by Arnold 
Barefoot, M.D., revealed the cervix to be very scarred and 
almost flush.  The scaring was judged to possibly be due 
to prior cryotherapy.

The veteran was hospitalized in March 1997 at a facility 
of the Cumberland County Hospital System.  A history of a 
tubal ligation, irregular menses, and severe disabling 
dysmenorrhea since October 1995 was noted.  Her prior 
surgical history was noted to include a 1983 cone biopsy, 
cervical cryotherapy times three in 1983, and two prior 
dilatation and curettages.  The impression was chronic 
disabling dysmenorrhea.  She underwent a vaginal 
hysterectomy.

A claim of entitlement to service connection for 
gynecological disorders was received in October 1998.  The 
veteran asserted that she had recurrent abnormal Pap 
smears, dysplasia, ovarian cyst, inclusion cyst, and 
persistent atypical cells.  She contended these 
abnormalities led to a total vaginal hysterectomy 
performed in March 1997.

A VA gynecological examination was performed in July 1999.  
A summary of the veteran's history reflected a conization 
of the cervix in 1983 following abnormal pap smears, and a 
vaginal hysterectomy in March 1997.  The veteran was also 
noted to have undergone three cryosurgery treatments 
through the years, and two dilatation and curettages.  In 
the interim, she had normal deliveries in 1987 and 1989.  
There were problems with heavy menstrual bleeding and 
severe cramping beginning in October 1995.  Conservative 
treatment was unsuccessful, and a hysterectomy was 
performed in March 1997 due to bleeding and dysmenorrhea.  
The diagnosis was normal postoperative gynecological 
examination, status post vaginal hysterectomy.  The 
physician stated that after consideration of all her prior 
history, he did not think the veteran's surgery was caused 
by the problems with dysplasia and the treatment that was 
rendered in the early 1980's.  

A notarized statement, dated in November 1998, was 
received from Nancy Bratcher.  She related that the 
veteran had undergone inservice gynecological surgery 
between 1980 and 1984.  In 1997, the veteran had a total 
hysterectomy because previous surgery did not correct her 
gynecological problems.  

A notarized statement was received in January 1999 from 
Tommy Barnes.  He reported that the veteran underwent a 
hysterectomy in 1997 because she was always in a lot of 
pain when she had her period.  She would bleed excessively 
and bleeding lasted for a long time.  

Received in January 2001 was a statement from a former 
spouse.  It was related that the veteran experienced pain 
with sexual intercourse, prolonged menstrual periods, 
problems with both her pregnancies, and abnormal Pap 
smears.  

Also received in January 2001 was a statement from the 
veteran's mother.  She related that the veteran underwent 
a cone biopsy in 1981 and that she thereafter had cramping 
and heavy menstrual bleeding.  She reportedly experienced 
blood clots during pregnancies.  Physicians had informed 
the veteran that she had difficult pregnancies because of 
a weak cervix from the cone biopsy.

A January 2001 statement from Nancy Henderson-Hines, M.D., 
noted that the veteran had undergone a hysterectomy in 
1997.  Dr. Henderson-Hines, however, did not link 
hysterectomy residuals to service.

In an October 2001 from Dr. Barefoot he reported first 
seeing the veteran in 1995.  At that time she reported a 
history of irregular menses which could flow up to two 
full weeks, frequent yeast infections, marital stress, and 
previous class II Pap.  She was on a host of medications 
and had previously had two dilatation and curettages, as 
well as cervical conization in 1983.  She underwent 
colposcopic examination of the cervix which revealed acute 
and chronic cervicitis and squamous metaplasia in 
September 1995.  She subsequently complained of various 
problems, including severe disabling dysmenorrhea.

Despite the use of Triphasil the veteran continued to 
experience severe lower abdominal pain, very painful 
menses, and heavy bleeding.  Pelvic ultrasound in January 
1997 revealed some small uterine fibroids.  She 
subsequently underwent a vaginal hysterectomy.   Pathology 
revealed a small leiomyoma, normal cervix, and normal 
endometrium.  She continued to have some lower abdominal 
cramping, and was last treated in January 1998 for 
vaginitis. 

A hearing was held before a VA hearing officer in November 
2001.  The veteran stated that she was a licensed 
practical nurse.  She related that, in service, she began 
to experience yeast infections with vaginitis, as well as 
painful, prolonged menstrual periods with heavy bleeding 
to the point that it stained her clothes.  She underwent a 
cone biopsy, cervical cryosurgery, and two dilatation and 
curettages  Her pregnancies were described as having been 
difficult.  In postservice years, she experienced 
excessive bleeding, cramping, and episodes of vaginitis.  
Eventually, she had to have a hysterectomy in 1997 as a 
result of longstanding gynecological problems.  

Associated with the record is an article from the internet 
discussing menstrual disorders.  The article points out 
that the most common symptom that leads to hysterectomy is 
menorrhagia due to fibroids or other conditions, such as 
adenomyosis.  


II.  Analysis

In 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, was signed 
into law.  Among other things, this law redefined the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised 38 U.S.C.A. § 5103 to impose on 
VA, upon receipt of a complete or substantially complete 
application, a duty to notify the claimant of any 
information, and any medical or lay evidence, not already 
submitted that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a).  The VCAA also provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate her claim, and provide 
a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A (a)(1), (d).  Implementing regulations are now 
codified at 38 C.F.R. §§ 3.102, 3.159, 3.326.

As the appellant's claim was pending when the new Act and 
regulations pertaining to the VA's duty to assist were 
revised, she is entitled to the version of the applicable 
criteria most favorable to her.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The Board has considered both the 
old law and regulations pertaining to the VA's duty to 
assist, and the VCAA and the revised regulations and finds 
that the VCAA and the revised regulations are more 
favorable to the appellant as these expand the duty to 
assist.  

By the July 2001 statement of the case and the January 
2002 supplemental statement of the case, the RO discussed 
the pertinent evidence, provided the laws and regulations 
governing the claim, and essentially notified the 
appellant of evidence needed to prevail on the claim.  
Also, in a letter dated in December 2000, the RO 
specifically informed the veteran of what information she 
needed to provide in the event that there were outstanding 
private treatment records that VA needed to retrieve.  The 
veteran was alternately advised that he could obtain the 
records herself and send them to the RO.  Further, she was 
advised that the RO would obtain VA medical records 
identified by the veteran.  In December 2001, the veteran 
reported that she had no additional evidence to submit and 
in November 2002, she requested that a decision be entered 
based on the evidence of record.  Accordingly, the Board 
finds that the statutory and regulatory requirement that 
VA notify a claimant as to what evidence, if any, will be 
obtained by the claimant and what evidence, if any, will 
be retrieved by VA, has been met.  Cf Quartuccio v. 
Principi, 16 Vet App. 183 (2002).  

In December 1998, the RO requested that the National 
Personnel Records Center (NPRC) send the veteran's service 
medical records.  NPRC advised that the record needed to 
answer the RO's inquiry was charged out of file and could 
not be located.  Extensive searches had been made to 
locate the record, but they had all been unsuccessful.  
NPRC noted that the records search would continue.  In a 
letter to the veteran dated in January 1999, the RO 
advised that efforts were underway to locate service 
medical records.  The veteran was asked to provide any 
service medical records in her possession.  In December 
1999, NPRC advised the RO that it had mailed copies of all 
of the veteran's available service medical records.  It 
was noted that additional service medical records had been 
charged out of file and that extensive searches had failed 
to locate them.  

The appellant has provided copies of service medical 
records, which have been associated with claims file.  
These records cover the period from 1980 to 1988.  They 
include copies of entrance and separation physical 
examinations, records of inpatient hospitalizations, one 
of which was for a condition unrelated to this appeal, as 
well as numerous, pertinent clinical progress notes and 
reports of biopsies and pathology specimens.  

At a November 2001 hearing, the hearing officer advised 
the veteran that she might attempt to obtain additional 
medical information about her gynecological conditions in 
service by securing statements from doctors, fellow nurses 
or corpsmen who had knowledge of her medical health 
status.  The record was held open for an additional 60 
days to provide the veteran the opportunity to obtain such 
statements.  No evidence was offered.  Accordingly, the 
appellant has been advised of alternate sources of 
information for documenting her medical status during 
service, in this case where some service medical records 
may be missing.  In all, the Board concludes that further 
efforts to obtain service medical records would be futile.  

Pertinent postservice medical records have been associated 
with the record, and the appellant has undergone 
examination in connection with the claim on appeal.  
Furthermore, the appellant has had the opportunity to 
testify at a personal hearing at the RO before a VA 
hearing officer.  In addition, the veteran was offered, 
but declined an opportunity for a hearing before a member 
of the Board.  In this regard, she provided a statement 
canceling a scheduled video conference hearing before a 
member of the Board in December 2002.  

There is no indication that additional evidence exists and 
can be obtained on the issue here in question.  
Adjudication of this appeal, without referral to the RO 
for further consideration under the new law and 
regulations, poses no risk of prejudice to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In general, establishing service connection for a 
disability requires the existence of a current disability 
and a relationship or connection between that disability 
and a disease contracted or injury sustained during active 
service.  Rabideau v. Derwinski, 2 Vet App. 141, 143 
(1992).

Service medical records show that the veteran experienced 
multiple gynecological problems during service including 
occasional heavy bleeding and cervical dysplasia.  The 
veteran underwent various procedures, among them 
cryosurgery, a cervical cone biopsy and dilatation and 
curettages.  The medical evidence indicates that she 
continued to have gynecological problems in postservice 
years, including heavy bleeding and abdominal cramping.  
Severely disabling dysmenorrhea, however, did not begin 
prior to 1995.  Her gynecological pathology included 
cervicitis, squamous metaplasia and uterine fibroids.  
Eventually, in view of the by then constant dysmenorrhea 
the appellant underwent a hysterectomy in March 1997.  
Postoperatively, abdominal cramping and vaginitis 
persisted.  

The veteran maintains that her postservice hysterectomy 
was necessitated by the collective impact of the various 
gynecological problems and conditions which were present 
in service.  At her personal hearing, she stated that she 
is a licensed practical nurse, and the record shows that 
she had some training in service in the health field.  The 
appellant, however, is not shown to have expertise in the 
field of gynecology.  Hence, her opinion does not by 
itself provide competent evidence linking her inservice 
symptoms to postoperative residuals of a postservice 
hysterectomy.

In contrast there is of record the opinion of a VA 
gynecologist which specifically rules out a relationship 
between the hysterectomy and her inservice gynecological 
pathology.  This report is based on a recitation of 
pertinent medical history and by examination findings.  
The Board finds that this opinion is persuasive, and 
because it is proffered by a specialist in the field it is 
entitled to greater weight than the veteran's lay opinion.  
Also for consideration is that the surgeon, who performed 
the hysterectomy and who provided a narrative statement of 
the veteran's medical history, did not link hysterectomy 
residuals to inservice gynecological pathology.  The 
Boards finds noteworthy this surgeon's silence on the 
claimed causal relationship.  

The Board has considered medical information from an 
internet source indicating that menorrhagia or heavy 
menstrual bleeding is the most common symptom linked with 
hysterectomy, and in fact, the record shows that the 
veteran has a history of menorrhagia.  This article does 
not, however, specifically discuss the veteran's own 
personal symptoms, and as such it is of de minimus 
probative weight.

Statements from family and associates are to the effect 
that residuals of a hysterectomy are attributable to 
inservice gynecological problems.  There is, however, no 
indication from the record that any of these individuals 
have the requisite medical expertise to offer a competent 
opinion.  Hence, their opinions have no probative value.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Simply put, the preponderance of the competent, probative 
evidence is against finding that any residual disability 
from the veteran's hysterectomy had its onset in service 
or is otherwise related to service.  Accordingly, service 
connection for hysterectomy residuals is denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against 
the appellant's claim, that doctrine is not applicable in 
the current appeal.  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 


ORDER

Service connection for residuals of a vaginal hysterectomy 
is denied.



		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

